DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending and under examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  "the movement step" (last three words of the claim) should read "the moving step" as to more concisely point at the language used in the previous step of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim requires “at least one wrinkle defect” to be “ a void, a delamination, a fiber-pull out, a foreign body, a fiber misalignment, and a marcelle” each of which are not “wrinkles” and appear to be contradictory to a “wrinkle” defect as best understood by the ordinary artisan. It is unclear how a wrinkle could be viewed to include the options as listed in claim 3. Claim 3 provides a term (wrinkle defect) and then provide limitations contrary to that term (such as “void, delamination”), rendering the scope of the claimed subject matter unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Doudican et al. (US Patent No. 5,798,463), hereinafter Doudican, in view of Seok (US 2013/0298692), and further in view of Williams et al. (US 2013/0129526), hereinafter Williams.
Regarding claims 1 and 5-6, Doudican discloses a method of offset load testing a composite tubular specimen (16) comprising: (a) providing a testing apparatus having a pair of arms including a “fixed arm” (46/40) and a “mobile arm” (40/46) (Figs. 1-2, 5 where one “arm” would move relative to the other during operation making up the “fixed” and “mobile” arms as in the claims) located at the outer half of the mounting grips (12, 14) (3:21-3:67; 4:14-4:51; 6:4-6:25), each of the fixed and mobile arms including a fastener assembly;
(b/c) providing a tubular composite specimen (16) with a top and bottom portion with holes (42) at the top and bottom ends (Figs. 1-5) and securing the pair of arms using a fastener assembly at each end [using a pin 31 (“round rod”) and nut 82 (“securing fastener”) through aligned holes 42 at the top and bottom as in claim 6] (3:21-3:35; 4:21-4:40) (best illustrated in Figs. 3-4 showing the transverse 90 degree alignment as in claim 5); and 
(d) moving the mobile arm (relative to the fixed arm) as to impart an offset load to the tubular specimen (4:52-5:10; 5:22-5:39; and 6:26-6:32) (Figs. 1-2 and 5) at the center portion from the top and bottom.
Doudican does not explicitly disclose that the ‘tubular’ composite specimen (16) also has a wrinkle defect at the center portion,  and reinforcement layers at the top/bottom portions as to prevent bending within the specimen at the top/bottom portions when the load force is applied [‘wrinkle defect’ is interpreted broadly in view of claim 3 to include at least any of the options as listed in claim 3], in the alternative for the wrinkle defect, see ref. to Williams below. 
However, regarding the defect within the composite specimen/coupon, Seok discloses an analogous process to that of Doudican above in that Seok also provides test specimens or coupons that are designed to be used in a testing capacity (Seok, Figs. 5-6, par. 0031-0039). 
Like the specimen of Doudican above, the specimen has at aligned holes at each side and the top and bottom (Seok, Figs. 2 and 6) as to allow a fastening assembly to run through at the end portion. With respect to the plurality of reinforcement layers preventing the tubular composite specimen from bending in the top and bottom portions during the movement step, Seok discloses a calculation that can be used in order to design the test specimen such that the ends have “reinforcement layers” (Seok, Fig. 6, par. 0056-0069 show the equations used; ref claim 4 teaches towards the idea of including “reinforcement layers” in the structure at the top and bottom as to form the “dent” in second surface (S2) where the “dent” (114) is located in the location where the “reinforcement layers” are not located in the drawing as mapped to the claimed invention (compare Seok, Fig. 6 with Applicant’s Fig. 14A-14C where the “reinforcement layers” in Seok would read on the portions at the top and bottom outside of the “dent” where “reinforcement layers” would be present). 
Doudican discloses a “base” process of testing a tubular composite specimen. Seok discloses an “improvement” to that “base” process in that Seok introduces a defect into the composite specimen – which closer matches the actual stresses while in use as to stress test a material having a defect (Seok, par. 0031), which has been improved in the same way as the claimed invention which also includes such a defect. 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the above from Seok into the process of Doudican above as to reliably safety/stress test the material under conditions or defects that may be introduced from being used in industrial uses (Seok, par. 0005-0007). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the test coupon of Doudican above has a defect introduced into the material, as described in Seok, in order to test “worn” materials, with a plurality of reinforcement layers placed at the top and bottom portions, as also described in Seok above, as to meet the claims. 
Additionally or alternatively with respect to the “wrinkle” defect, if it is not considered met by the above, Williams discloses the production of a composite having an intentionally-formed wrinkle defect (Williams, abstract) into a composite material as to control the wrinkling that will occur during use in areas far from the intentionally-formed wrinkle (Williams, par. 0061). As such, with reference to Doudican and Seok above, the ordinary artisan would have had motivation to have included such a wrinkle defect within the fiber composite such that it would also control the wrinkling during use (Williams, par. 0051-0055; Figs. 5a-5c results from use of a molding tool as in Figs. 4a-4b), as a modification to the test coupon of Doudican/Seok above, as required in the claims, as the wrinkle control feature would correspond to the notch of Seok above.  
Regarding claim 2, Doudican/Seok/Williams discloses the subject matter of claim 1, and further discloses that the machine is a tensile testing machine or compressive testing machine (Doudican, Figs. 2 and 5; 4:52-4:60; 5:40-5:47; 6:26-6:32).
Regarding claims 3-4, Doudican/Seok/Williams discloses the subject matter of claim 1, and further discloses generating at least one defect or “notch” which reads on the claimed “wrinkle defect” as it would be a “void” as required in the claim, in the tubular specimen (Seok, par. 0011, ref. claim 1) as was outlined in claim 1 above or the wrinkle as outlined in Williams above (Williams, Figs. 4a-4b, 5a-5c; par. 0051-0055). 
Regarding claim 7, Doudican/Seok/Williams discloses the subject matter of claim 1, and the compressive strain testing of Doudican would inherently cause some bending to the material (Doudican, 5:22-5:40). Additionally or alternatively, Seok also teaches bending the testing composite (Seok, par. 0039, 0053) by applying a bending load. It would have been obvious to one of ordinary skill in the art to have incorporated these techniques from Seok for the same reasons as set forth in claim 1 above. 
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
It is noted that the Seok reference applied is different from the one previously applied to the claims and Williams is considered to meet the “wrinkle defect” if Seok does not meet this limitation as a “defect” as shown in Applicant’s 14A-14B. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742